August 25, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 COOPER INDUSTRIES, LLC, COOPER INDUSTRIES, LTD., COOPER US,
         INC., AND COOPER INDUSTRIES, PLC, Appellants

NO. 14-14-00562-CV                           V.

  PEPSI-COLA METROPOLITAN BOTTLING CO., INC., AND WHITMAN
              INSURANCE COMPANY LTD, Appellees
                ________________________________

        This cause, an appeal from the order denying a motion to compel arbitration
in favor of appellees, Pepsi-Cola Metropolitan Bottling Co., Inc., and Whitman
Insurance Company Ltd, signed June 20, 2014, was heard on the transcript of the
record. We have inspected the record and find error in the order of the trial court.
We therefore REVERSE the order and RENDER judgment ordering arbitration of
appellees’ claims against appellants Cooper Industries, LLC, Cooper Industries,
Ltd., Cooper US, Inc., and Cooper Industries, PLC. We REMAND this case to the
trial court for further proceedings consistent with this opinion, including the grant
of an appropriate stay.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Pepsi-Cola Metropolitan Bottling Co., Inc., and Whitman Insurance
Company Ltd.

      We further order this decision certified below for observance.